Citation Nr: 1516806	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-17 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969, to include almost three months service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Regardless of the RO's decision on reopening the Veteran's service connection claim for a cervical spine disability, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal was processed using the Veteran's paper file, as well as electronic VA folders (Virtual and VBMS).  

The issue of service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's previous related claim for service connection for a cervical spine or back disability was denied in August 1999.  The Veteran did not appeal or submit new and material evidence within one year of the denial.

2.  Evidence received since the August 1999 rating decision raises a reasonable possibility of substantiating the Veteran's cervical spine disability service connection claim.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision which denied entitlement to service connection for service connection for a cervical spine disability is final.  38 U.S.C. § 4005(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  

2.  Evidence received since the August 1999 rating decision relating to the Veteran's claim for entitlement to service connection for a cervical spine disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

As the claim to reopen the previously denied claim for a cervical spine disability is being granted, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2014).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

In August 1999, the RO denied service connection for a back disability noting that while the Veteran had a diagnosis of degeneration of the cervical intervertebral disc the service treatment records were negative for evidence of a cervical spine or back disability.  After the RO's August 1999 denial, the Veteran took no action to appeal the decision and new and material evidence was not associated with the record within one year.  The decision, therefore, became final.  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran presently seeks service connection for a cervical spine disability.  To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran's initial February 1999 claim stated that he was injured in a helicopter crash in the 1966 to 1967 timeframe, and that he has had pain and discomfort since that time.  The Veteran stated he was treated at a private doctor, and those records were associated with the Veteran's file in June 1999.  Those private medical records diagnosed the Veteran with intervertebral disc space thinning and narrowing as well as lateral flexion malposition subluxation at the C5 and C6, and vertebra body rotation at the C2.  The only other annotation in the Veteran's claims file related to the Veteran's spine is a May 1985 VA medical record noting marked thoracic spine scoliosis.  The Veteran's service treatment records, to include the Veteran's discharge questionnaire and examination, do not identify any back, neck, or shoulder abnormalities.

After the August 1999 rating decision regarding the Veteran's back and neck became final the Veteran submitted the claim at issue in this appeal in June 2010.  That claim requested service connection for a neck / upper spine condition.  The Veteran stated he did not have any additional private treatment records.  VA medical records gathered as a result of this claim have annotations in October 1999, April 2000, March 2001, September 2001, and March 2002 that state the Veteran self-reported a history of several helicopter crashes and hard landings.

In an October 2010 rating decision the Veteran's claim was reopened, but the Veteran was not granted service connection due to a lack of evidence of an in-service incurrence or aggravation of the injury.  In April 2011 the Veteran submitted a notice of disagreement with a significant statement outlining the conditions of his service.  The Veteran stated that as a helicopter crew chief he was regularly aboard the aircraft when pilots would practice auto-rotation landings which would often result in the aircraft hitting the ground very hard.  The Veteran also stated that the seat he occupied on the aircraft was not designed to handle these types of landings, as it was not adequately cushioned.  The Veteran further stated that he was required to wear a heavy helmet, which would put significant stress on his neck during these controlled crashes.  He went on to state the landings would often occur daily to bi-weekly, though he could not tell exactly how many times it happened.  The Veteran made specific reference to an incident in which his helicopter was shot down in May 1967.  He also stated that his pain has increased and his range of motion is more limited.

The Veteran also submitted a letter from the commanding officer of his unit, which confirmed the Veteran's statements regarding the challenges of being a crew chief aboard a helicopter.  The commanding officer also stated that the unit the Veteran served in suffered one of the highest casualty rates of any combat aviation unit, but could not confirm the May 1967 incident in which the Veteran relates that his helicopter was shot down.  

In February 2013 the Veteran received a VA cervical spine examination.  The examination confirmed a diagnosis of degenerative disc disease of the cervical spine with left upper extremity radiculopathy.  In relating his medical history the Veteran again stated he was involved in helicopter crashes and hard landings.  Additionally, the Veteran stated that he received traction therapy at a field hospital while in service and that he has had pain and discomfort in his neck and left shoulder since military service.  The Veteran also relayed to the VA physician that though working in law enforcement, his job for the last twenty years primarily entailed sitting at a desk.  

The Veteran testified before the Board in June 2014, reiterating most of the statements outlined above, including the hard landings as well as the crash landing in May 1967.  The Veteran also reiterated the traction treatment, the nature of his employment after service, and his belief that his current disability is derivative of his service, not subsequent employment.  The Veteran also affirmed his statements that he has had the issue continuously since his military service.  

It is clear from the record that much of the information outlined above is new, as it has not previously submitted to agency decision makers.  The numerous additional statements by the Veteran, combined with the buddy statement regarding the condition of his service, are also material to the question of whether the Veteran incurred an in service injury.  The evidence is not cumulative or redundant because it is much more detailed than any other evidence previously submitted by the Veteran.   For purposes of reopening the claim, the credibility of the new evidence is to be presumed.  See 38 C.F.R. § 3.156(a); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because new and material evidence has been received, the claim for service connection for a cervical spine disability is reopened.


ORDER

New and material evidence having been received, the claim of service connection for a cervical spine disability is reopened.


REMAND

The Board finds that additional substantive development, as outlined in the indented paragraphs below, is necessary prior to further appellate consideration of the claim on appeal.
	
The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In June 2014 testimony before the Board the Veteran mentioned a statement from a private physician, Dr. Holster, noting a link between the Veteran's alleged in-service injury and his current disability.  The Board cannot locate any private medical records associated with a Dr. Holster.  These records should be obtained and associated with the file.

The Veteran's paper claims file folder has a stamp on the outside cover with a note that a Chapter 31, Rehabilitation and Employment Services file was created for the Veteran in April 1972, and subsequently retired.  Enrollment in VA Vocational Rehabilitation and Employment Services may result in the creation of records relevant to compensation claims.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible.  38 C.F.R. §§ 21.40, 21.50-53.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As above, the duty to assist includes assisting the claimant in the procurement of these relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  These records should be obtained and associated with the file.

At the June 2014 Board hearing the Veteran testified that he started having neck issues in service, and endorsed having continuous problems throughout the years.  Additionally, the Veteran stated that in his employment subsequent to the military he sat at a desk for eighteen years, and then was a police officer for ten years, but during that time did not experience any injuries.  Therefore, another examination is warranted under McLendon.  

The most recent VA treatment records in the Veteran's claims file are dated June 27, 2013.  The Veteran's more recent VA treatment records should be obtained.  In addition, the Veteran testified that he was treated at the VAMC in Washington, D.C.  Those records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all the Veteran's VA treatment records dated from June 28, 2013, to present.

Also obtain all relevant records pertaining to treatment of the Veteran at the Washington, D.C., VAMC.

2.  Request that the Veteran provide the names and addresses of all medical providers who have records regarding his treatment for his claimed disabilities which have not already been associated with the claims file, to include Dr. Holster.  After the Veteran has signed any appropriate releases, obtain and associate with the claims file all of the Veteran's treatment records.  All attempts to procure records should be documented in the file.  If any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran should be notified of unsuccessful efforts to procure records in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Request the Veteran's VA Vocational Rehabilitation and Employment Services records.  All attempts to procure records should be documented in the file.  If any records cannot be obtained, a notation to that effect should be inserted in the file and the Veteran should be informed.  

4.  When the above action has been accomplished, schedule the Veteran for another cervical spine examination.  The examiner should review the Veteran's medical history, and determine the etiology of the Veteran's currently diagnosed cervical spine disability.    

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current cervical spine disability is related to the Veteran's active military service.  The VA examiner's attention is directed to the lay statements by the Veteran concerning continuous symptoms since service, and the nature of his employment history following service (e.g., subsequent to the military he sat at a desk for eighteen years, and then was a police officer for ten years, but during that time did not experience any injuries).  The examiner should note that the claims file was reviewed.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


